Beard, Justice.
The plaintiff in error, Ella Smith, was charged by an information filed by the county and prosecuting attorney of Big Horn County in the district court of that county, with the crime of unlawfully and feloniously branding two *486horses, each of the value of $35.00, the property of J. M. Baldwin, with intent to steal said animals. She entered a plea of not guilty, was tried and convicted, and she brings the case here on error.
The horses that the prosecution claimed to have been so branded were two suckling colts, one a bay and the other a sorrel. The defendant testified in her own behalf and admitted that she branded the colts, but claimed that they were her property, or if they were not, that she branded them honestly believing them to be her property at the time. To prove the ownership of the colts, the prosecuting witness, Baldwin, testified that he was the owner of two mares, one a bay and the other a sorrel, each of which had a colt in the spring of 1907, each colt being of the same color as its mother; that the mares and colts were turned out on the range when the colts were one or two months old, the mares being branded with his brand, the colts being unbranded at that time; that he saw them together about October 9, of that year and that at that time the colts were still unbranded; that he next saw the mares about October 25, 1907, but the colts were not with them. He was then permitted by the court to testify, over the objection of the defendant, that at that time the brands on each of the mares had been changed and other brands placed upon them, which he described. Another witness for the state was likewise permitted to testify as to what brands he observed upon the mares about October 12, 1907, and as to the appearance of the brands. Counsel for plaintiff in error contend that it was error to admit this testimony and say in their brief “that evidence was permitted to go to the jury of another substantive and independent crime, other than the one defendant was charged with, and being prosecuted for the commission of. Such evidence did not even attempt to charge defendant with the commission of such extraneoris crime and in ho manner connected her with it. Nor did it in any sense tend to fasten such crime on her or connect it with the crime she was charged with. As to who com*487mitted the crime of branding or altering or defacing the brands of the mothers of the colts in question the evidence does not speak;” and that, therefore, it was error to admit it. We think counsel misapprehend the purpose for which the evidence was admitted and for which it was competent. It devolved upon the State to prove that the colts weré the property of Baldwin; and as tending to do so he had testified that these mares were the mothers of the colts and that after the mares and colts had been separated for some time each mare recognized her colt. He testified that the mares belonged to him although the brands upon them in the fall soon after the colts had been branded by defendant were different from his brand, which he stated was the only brand upon them when turned out in the spring. That being the situation it was proper to show what changes had been made in the brand, and the appearance of the brands- as-indicating whether they had been recently changed, etc., in order that the jury might be able to say whether these mares were the same ones he had turned out in the spring and were in fact his property. The evidence being competent for that purpose was properly 'admitted.
The court gave the jury the following instruction to which the defendant objected and excepted and assigns the giving of the same as error, viz.: “You are instructed -that under the laws of this state any person who brands, or alters or defaces the brand of any horse, mule, sheep or neat cattle of value, the property of another, with the intent thereby to steal the same, is guilty of a felony.” The instruction is almost in the language of the statute defining the crime, which is “whoever brands, or alters or defaces the -brand of any horse, mule, sheep or neat cattle, of value, the property of another, with intent thereby to steal the same or to prevent the identification thereof, is guilty of a felony.” The contention of counsel is that the instruction was misleading as the court had admitted the evidence in reference to the altering of the brands on the mares with which the defendant was not charged. But we cannot conceive how the *488jury could have been misled by the instruction in view of the evidence which was all directed to proof of the branding of the colts with intent to steal the same; especially as the court in the next instruction told the jury that it was incumbent upon the state to prove every material allégation of the information by competent evidence beyond a reasonable doubt, and that those material allegations were that the “defendant on or about the first day of October, A. D. 1907, in the county of Big Horn and State of Wyoming, did then and there unlawfully and feloniously brand two horses, each of the value of thirty-five dollars, the property of J. M. Baldwin, with the intent then and there to steal said animals.”
In this connection it is assigned as error that there was misconduct on the part of the county attorney in referring in his argument to the jury to the two mares as having been branded with intent to prevent their identification. The language used by him does not appear in the record and it is not claimed that he made any statement, or claimed that the changing of the brands on the- mares was done by the defendant. Jurors must be regarded as men of ordinary intelligence and possessed of reasonable judgment; and we see no reason for believing that they were in any wise prejudiced against the defendant, or that the verdict would have been different, had no such reference been made by the county attorney.
The defendant requested the following instruction which the court refused to give, and that is assigned as error:
“The court instructs you that the meaning of reasonable doubt is, that it is such a doubt from all the evidence in the case, that remains unsatisfied and unconvinced after a full consideration of all the facts and circumstances of the case, and if you entertain a reasonable doubt upon any material element of the offense charged, or upon any material allegation in the information, then it is your duty to give the benefit of such doubt to the defendant and acquit her.”
There was no error in refusing to give this instruction, as *489it does not correctly define the term reasonable doubt. Indeed we are unable to understand what state of mind of' the juror the language “it is such a doubt” etc., “that remains unsatisfied and unconvinced,” etc., was intended to describe; and we think counsel must have omitted something from the instruction that he had in his mind.
It is also contended that the court erred in failing' and refusing to give an instruction defining the meaning of a reasonable doubt, though requested to do so by the defendant. Our statute, Sec. 5371, R. S. 1899, provides, “When the evidence is concluded, either party may request instructions to the jury on points of law, which shall be given or refused by the court; which instructions shall be reduced in writing, if either party require it.” And it is further provided in the same section, “Before the argument of the case is begun, the court shall immediately, and before proceeding with other business, charge the jury, which charge shall be reduced to writing by the court, if either party request it, and such charge or charges, or any other charge or instruction provided for in this section, when so written or given, shall in no case be orally qualified,” etc. We are of the opinion that the meaning of these provisions is, that the party desiring an instruction on any point of law in the case, shall state to the court the proposition which he claims to be the law applicable to the point; and that the court shall then either give or refuse it. That it is not enough to merely state to the court that the party desires the court to instruct on a certain point; but he must present to the court what he claims to be the law. While it is not imperative that the'instruction requested be reduced to writing, unless the other party require it, yet that is the bettqr practice, and the uniform practice, we think, in this jurisdiction. In the case at bar the instruction above considered was the only one attempting to define a reasonable doubt, presented to the court; and in the absence of the presentation, either orally or in writing, of an instruction correctly defining the term, we think there was *490no error in the court declining to make the attempt. In Shiver v. State, 41 Fla. 630, the court said: “If in anj-ease a judgment can be reversed for failure of the trial judge to give a definition of reasonable doubt when the jury have been properly instructed that they must be satisfied of defendant’s guilt beyond a reasonable doubt and give him the benefit of every such doubt, it can only be had in cases where a party presents an instruction containing a correct definition, and excepts to the court’s refusal to give it.” In support of this proposition see also People v. Ahern, 93 Cal. 518; Murphy v. State, 108 Wis. 111; Miller v. State, 106 Wis. 156; State v. Leeper, 78 Mo. 470; People v. Waller, 70 Mich. 237; Colee v. State, 75 Ind. 511; State v. Smith, 65 Conn. 283, and State v. Davis, 48 Kan. 1.
The only remaining question in the case is the usual one that the verdict is not sustained by the evidence. And as usual there is a substantial conflict in the evidence; but the jury under proper instructions has passed upon that question, the trial court held it sufficient, and there being-in our opinion sufficient evidence to warrant the jury in finding the defendant guilty, the verdict cannot be disturbed on that ground. We find no prejudicial error in the record, and the judgment of the district court is affirmed.

Affirmed.

Potter, C. J., and Scott, J., concur.